DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 1-2 recite “the ligands on the quantum dots are the same as the ligands on the spacer particles”.  No ligands on the spacer particles have been claimed in this claim, or in any claim from which it depends, so it is not clear what “the ligands on the spacer particles” are intended to be.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “the ligands on the quantum dots are also on the spacer particles”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 20110284819) in view of MATSUSAKI (US 20140178809).
Regarding claim 1, KANG discloses a method of making an illumination device, comprising: 
depositing a first conductive layer on a substrate (conductive anode 210 is formed on the substrate 200, see fig 5a, para 68); 
mixing a plurality of quantum dots (dots 231 present in layer 230/240a, see fig 5A-5D, para 69-70) with a plurality of spacer particles (particles 220 and 240, see fig 5A-5D, para 69-72) to form an active mixture (230 and 240 form the light emitting layer, see fig 4C, para 75),
depositing the active mixture as an active layer located above the first conductive layer (electron transport particles 240 can be deposited with the QDs 231 above 210, see fig 5A, para 69-70), 
wherein the active layer comprises the quantum dots interspersed with the spacer particles (the active layer can comprise electron transport particles 240 and QDs 231 mixed, see fig 3 and fig 5B, para 69-70 and 61); and 
depositing a second conductive layer (fig 5E, 250, para 72) above the active layer, 
wherein the quantum dots are configured to emit light when an electric field is generated between the first and second conductive layers (the quantum dots 231 have a core-shell structure, and are used to emit light, see fig 53-54 and 50), and the spacer particles are configured to not emit light when the electric field is generated between the first and second conductive layers (220 and 240 are metal oxide charge transport particles not light emitting particles, see para 55).
KANG fails to disclose a method wherein the plurality of spacer particles comprises a first group of spacer particles and a second group of spacer particles, and 
wherein the first group of the spacer particles has a first spacer particle size substantially equal to a size of the quantum dots and the second group of the spacer particles has a second spacer particle size smaller than the size of the quantum dots.
MATSUSAKI discloses a method wherein the plurality of spacer particles comprises a first group of spacer particles and a second group of spacer particles (electron transport can be done by first metal oxide particles 23 and second metal oxide particles 24, see fig 2, para 41), and 
wherein the first group of the spacer particles has a first spacer particle size substantially equal to a size of the quantum dots (25 nm radius SiO particles can be used, which is approximately the same size as the QDs of KANG which can be 20nm, see fig 2, table 1 and para 174) and the second group of the spacer particles has a second spacer particle size smaller than the size of the quantum dots (6nm TiO particles can be used, which can be smaller than the QDs of KANG which can be 20nm, see fig 2, table 1 and para 170).
KANG and MATSUSAKI are analogous art because they both are directed towards devices with nanoparticle electron transport layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the different nanoparticle populations with different sizes of MATSUSAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the different nanoparticle populations with different sizes of MATSUSAKI in order to have higher charge transportation properties (see MATSUSAKI para 6).
Regarding claim 2, KANG and MATSUSAKI disclose the method of claim 1.
KANG further discloses a method, wherein the depositing the active mixture comprises spin-coating the active mixture to form the active layer (the layer can be deposited by spin-coating, see para 71).
Regarding claim 3, KANG and MATSUSAKI disclose the method of claim 1.
KANG further discloses a method, wherein the mixing comprises mixing the plurality of quantum dots with the plurality of spacer particles in a solvent (QDs and charge transport particles can be mixed in the solvent, see para 69).
Regarding claim 5, KANG and MATSUSAKI disclose the method of claim 1.
KANG further discloses a method, further comprising forming the quantum dots to each comprise a core structure and a shell structure surrounding the core structure (231 can have a core and shell structure, see para 53).
Regarding claim 11, KANG discloses a method of fabricating a quantum dot light emitting diode (QLED), comprising: 
depositing a first electrode on a substrate (conductive anode 210 is formed on the substrate 200, see fig 5a, para 68); 
forming a mixture of quantum dots and spacer particles (electron transport particles 240 can be mixed with the QDs 231 in the active layer, see fig 5A, para 69-72),
depositing the mixture to form an active layer on the first electrode, wherein the active layer comprises the quantum dots interspersed with the spacer particles (electron transport particles 240 can be deposited with the QDs 231 above 210, see fig 5A, para 69-70); and 
depositing a second electrode on the active layer (fig 5E, 250, para 72).
KANG fails to disclose a method wherein the spacer particles comprise a first group of spacer particles and a second group of spacer particles, and 
wherein the first group of the spacer particles has a first spacer particle size substantially equal to a size of the quantum dots and the second group of the spacer particles has a second spacer particle size smaller than the size of the quantum dots.
MATSUSAKI discloses a method  wherein the plurality of spacer particles comprises a first group of spacer particles and a second group of spacer particles (electron transport can be done by first metal oxide particles 23 and second metal oxide particles 24, see fig 2, para 41), and 
wherein the first group of the spacer particles has a first spacer particle size substantially equal to a size of the quantum dots (25 nm radius SiO particles can be used, which is approximately the same size as the QDs of KANG which can be 20nm, see fig 2, table 1 and para 174) and the second group of the spacer particles has a second spacer particle size smaller than the size of the quantum dots (6nm TiO particles can be used, which can be smaller than the QDs of KANG which can be 20nm, see fig 2, table 1 and para 170).
KANG and MATSUSAKI are analogous art because they both are directed towards devices with nanoparticle electron transport layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the different nanoparticle populations with different sizes of MATSUSAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the different nanoparticle populations with different sizes of MATSUSAKI in order to have higher charge transportation properties (see MATSUSAKI para 6).
Regarding claim 12, KANG and MATSUSAKI disclose the method of claim 11.
KANG further discloses a method, wherein the depositing the active mixture comprises spin-coating the active mixture to form the active layer (the layer can be deposited by spin-coating, see para 71).
Regarding claim 13, KANG and MATSUSAKI disclose the method of claim 11.
KANG further discloses a method, wherein the mixing comprises mixing the quantum dots and the spacer particles in a non-polar solvent (the solvent can be an organic solvent, see para 73).
Regarding claim 15, KANG and MATSUSAKI disclose the method of claim 11.
KANG further discloses a method, further comprising forming the quantum dots to each comprise a core structure and a shell structure surrounding the core structure (231 can have a core and shell structure, see para 53).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 20110284819) and MATSUSAKI (US 20140178809) in view of JUANG (US 20170358745).
Regarding claim 4, KANG and MATSUSAKI disclose the method of claim 3.
KANG fails to disclose a method, further comprising releasing the solvent from the active layer at room temperature.
JUANG discloses a method, further comprising releasing the solvent from the active layer at room temperature (solvent can be dried at room temperature, see para 69).
KANG and JUANG are analogous art because they both are directed towards quantum dot light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the specific solvent release temperature of JUANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the specific solvent release temperature of JUANG in order to achieve good light emitting efficiency (see JUANG para 32).
Claim 7-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 20110284819) and MATSUSAKI (US 20140178809) in view of KAHEN (US 20070057263).
Regarding claim 7, KANG and MATSUSAKI disclose the method of claim 5.
KANG fails to disclose a method, further comprising binding ligands to the shell structure of the quantum dots.
KAHEN discloses a method, further comprising binding ligands to the shell structure of the quantum dots (ligands 115 can be bonded to shell 110, see fig 1-2, para 25).
KANG and KAHEN are analogous art because they both are directed towards quantum dot light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the ligands of KAHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the ligands of KAHEN in order to achieve good light emitting efficiency (see JUANG para 32).
Regarding claim 8, KANG and MATSUSAKI disclose the method of claim 7.
KANG fails to disclose a method, further comprising binding ligands to the spacer particles.
KAHEN discloses a method, further comprising binding ligands to the spacer particles (115 are also bonded to particles 140, see para 25, fig 1-2).
KANG and KAHEN are analogous art because they both are directed towards quantum dot light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the ligands of KAHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the ligands of KAHEN in order to achieve good light emitting efficiency (see JUANG para 32).
Regarding claim 9, KANG and MATSUSAKI disclose the method of claim 7.
KANG fails to disclose a method, wherein the ligands on the quantum dots are the same as the ligands on the spacer particles.
KAHEN discloses a method, wherein the ligands on the quantum dots are the same as the ligands on the spacer particles (115 are on both 110 and 140, see fig 1-2, para 25).
KANG and KAHEN are analogous art because they both are directed towards quantum dot light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the ligands of KAHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the ligands of KAHEN in order to achieve good light emitting efficiency (see JUANG para 32).
Regarding claim 17, KANG and MATSUSAKI disclose the method of claim 11.
KANG further discloses, further comprising: forming the quantum dots to each comprise a core structure and a shell structure surrounding the core structure (231 can have a core and shell structure, see para 53).
KANG fails to disclose a method comprising  binding ligands to the shell structure of the quantum dots.
KAHEN discloses a method comprising  binding ligands to the shell structure of the quantum dots (ligands 115 can be bonded to shell 110, see fig 1-2, para 25).
KANG and KAHEN are analogous art because they both are directed towards quantum dot light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the ligands of KAHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the ligands of KAHEN in order to achieve good light emitting efficiency (see JUANG para 32).
Regarding claim 18, KANG and MATSUSAKI disclose the method of claim 11.
KANG fails to disclose a method, further comprising binding ligands to the spacer particles.
KAHEN discloses a method, further comprising binding ligands to the spacer particles (115 are also bonded to particles 140, see para 25, fig 1-2).
KANG and KAHEN are analogous art because they both are directed towards quantum dot light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the ligands of KAHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the ligands of KAHEN in order to achieve good light emitting efficiency (see JUANG para 32).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 20110284819) and MATSUSAKI (US 20140178809) in view of ZHANG (US 20150194467).
Regarding claim 10, KANG and MATSUSAKI disclose the method of claim 1.
KANG fails to disclose a method, further comprising: depositing a first transport layer on the first conductive layer, the first transport layer being configured to facilitate the transport of holes from the first conductive layer to the active layer; and 
depositing a second transport layer on the active layer, the second transport layer configured to facilitate the transport of electrons from the second conductive layer to the active layer.
ZHANG discloses a method, further comprising: depositing a first transport layer on the first conductive layer, the first transport layer being configured to facilitate the transport of holes from the first conductive layer to the active layer (hole transport layer 9, see fig 1, para 33); and 
depositing a second transport layer on the active layer, the second transport layer configured to facilitate the transport of electrons from the second conductive layer to the active layer (electron transport layer 10, see fig 1, para 33).
KANG and ZHANG are analogous art because they both are directed towards quantum dot light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the electron transport layer of ZHANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the electron transport layer of ZHANG in order to improve color, brightness and display quality (see para 33).
Regarding claim 20, KANG and MATSUSAKI disclose the method of claim 11.
KANG fails to disclose a method, further comprising: depositing a first transport layer on the first electrode, the first transport layer being configured to facilitate the transport of holes from the first electrode to the active layer; and 
depositing a second transport layer on the active layer, the second transport layer configured to facilitate the transport of electrons from the second electrode to the active layer.
ZHANG discloses a method, further comprising: depositing a first transport layer on the first electrode, the first transport layer being configured to facilitate the transport of holes from the first electrode to the active layer (hole transport layer 9, see fig 1, para 33); and 
depositing a second transport layer on the active layer, the second transport layer configured to facilitate the transport of electrons from the second electrode to the active layer (electron transport layer 10, see fig 1, para 33).
KANG and ZHANG are analogous art because they both are directed towards quantum dot light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the electron transport layer of ZHANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the electron transport layer of ZHANG in order to improve color, brightness and display quality (see para 33).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 20110284819) and MATSUSAKI (US 20140178809) in view of FRIEND (US 20170324057).
Regarding claim 14, KANG and MATSUSAKI disclose the method of claim 11.
KANG fails to disclose a method, wherein the mixing comprises mixing the quantum dots and the spacer particles in a 1:1 concentration ratio by weight, in a 1:2 concentration ratio by weight, or in a 2:1 concentration ratio by weight.
FRIEND discloses a method, wherein the mixing comprises mixing the quantum dots and the spacer particles in a 1:1 concentration ratio by weight, in a 1:2 concentration ratio by weight, or in a 2:1 concentration ratio by weight (the weight ratio between the nanoparticles and the material around them can be 1:1 or 2:1, see para 75).
KANG and FRIEND are analogous art because they both are directed towards nanoparticle light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of KANG with the specific concentration ratio of FRIEND because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of KANG with the specific concentration ratio of FRIEND in order to reduce or eliminate pinholes (see FRIEND para 7).
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest, singularly or in combination, at least a method of forming an illumination device comprising making an active layer made by mixing light-emitting quantum dots and non-light-emitting spacer particles comprising first spacer particles roughly the size of the quantum dots and second spacer particles smaller than the quantum dots wherein “wherein the spacer particles comprise the same material as the shell structure” as required by claims 6 and 16.  Instead, the prior art discloses devices where the quantum dots are made of a core shell structure of materials such as ZnSe and ZnS and the spacer particles are made of a metal oxide such as TiO, BaO, or SiO.  This represents the main differences between the limitations of claim 6 and 16 and the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811